Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 10/02/2019. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,6,8,13-16,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KAMEYAMA; Publication  No JP2012058827A).
As per claim 1, KAMEYAMA disclose a method of controlling a vehicle by recognizing, by the vehicle, an object near the vehicle, the method comprising:
obtaining first sensing data regarding the object near the vehicle, from a first sensor(Abstract; biosensor group 4);
 obtaining second sensing data regarding the object, from a second sensor (Abstract; an image sensor group 2); 
obtaining a first object recognition possibility of a driver regarding the object and a second object recognition possibility regarding the object, based on the first sensing data, the second sensing data, and characteristics of the first sensor and the second sensor (Abstract; detecting the lower value as psychological state of the driver is calm and detecting the object being an obstacle based on the sensed data from the biosensor group 4 and the image sensor group 2 ); 
obtaining a degree of risk of the object, based on the first object recognition possibility and the second object recognition possibility (Abstract; based on the detection ,sets a degree of a collision possibility (a collision risk) of a vehicle 5); and 
performing a certain function of the vehicle, based on the degree of risk of the object (Abstract, performs the on-vehicle control (an alarm or a compulsory intervention) according to the collision risk ).  
As per claim 2, KAMEYAMA disclose The method of claim 1, wherein the obtaining of the degree of risk comprises: determining whether the object is recognized by the first sensor, based on the first object recognition possibility; determining whether the object is recognized by the second sensor, based on the second object recognition possibility; determining a risk level (see the steps S101-S107 in Page 4-6).  
As per claim 6, KAMEYAMA disclose The method of claim 1, wherein the obtaining of the degree of risk comprises: obtaining at least one of running information of the vehicle and surrounding situation information of around the vehicle; and determining the degree of risk of the object, based on the risk level and at least one of the running information of the vehicle and the surrounding situation information of around the vehicle(see Page 5, detecting result of a behavior sensor group (3) for setting the collision risk).  
As per claim 8,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.
As per claim 14, KAMEYAMA disclose The apparatus of claim 8, wherein the certain function of the vehicle comprises at least one of a function of outputting notification information notifying about a risk due to the object and a function of controlling movement of the vehicle (page 4, explanation of the obstacle is performed by the on-vehicle speaker (22) when the range of the collision risk is 3, the driver-oriented simple warning sound is generated when the range of the collision risk is greater than or equal to 4 and is less than 5, and the operation for forcedly avoiding the vehicle is performed by involving the actuator (8) when the range of the collision risk is greater than or equal to 5 ).  
As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 20,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.
Allowable Subject Matter

Claims 3-5,7,9-12,17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687